Appellate Case: 22-3064     Document: 010110780300        Date Filed: 12/12/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 12, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  CHARLES DANIEL EDEN,

        Plaintiff - Appellant,

  v.                                                          No. 22-3064
                                                     (D.C. No. 5:21-CV-03266-SAC)
  AARON WEBB; JOSEPH TRUMBULL;                                  (D. Kan.)
  AARON CROUSE,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Plaintiff Charles Eden, a Kansas state prisoner proceeding pro se, appeals the

 district court’s order dismissing his complaint under 42 U.S.C. § 1983 as barred by

 the statute of limitations. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       On November 15, 2021, Mr. Eden filed a § 1983 complaint in the United

 States District Court for the District of Kansas against three Kansas police officers—

 Defendants Aaron Webb, Joseph Trumbull, and Aaron Crouse—alleging that they


       *
         After examining the brief and appellate record, this panel has determined
 unanimously to honor the party’s request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-3064    Document: 010110780300         Date Filed: 12/12/2022      Page: 2



 violated his constitutional rights by using excessive force while arresting him on

 November 29, 2017. The applicable limitations period for Mr. Eden’s claim was two

 years. See Wallace v. Kato, 549 U.S. 384, 387 (2007) (the relevant statute of

 limitations for a § 1983 claim “is that which the State [in which the cause of action

 arose] provides for personal-injury torts”); Kan. Stat. Ann. § 60-513(a)(4) (providing

 a two-year limitations period for “[a]n action for injury to the rights of another, not

 arising on contract, and not herein enumerated”). But Mr. Eden did not file his

 complaint until nearly four years after his arrest.

       The district court screened Mr. Eden’s complaint under 28 U.S.C. § 1915A

 and ordered him to show cause why his action should not be dismissed as untimely.

 Mr. Eden responded that his claim did not accrue until November 20, 2019, when he

 received body-camera videos of his arrest. He asserted that it was only upon viewing

 the footage that he appreciated “the true nature of the events which injured [his]

 Constitutional Rights,” which he “had not remembered due to being suffocated to the

 point of incoherance [sic] and memory loss.” R., Vol. 1 at 73. In the alternative, Mr.

 Eden argued that his memory loss was a “legal disability” that would qualify for

 tolling under Kansas law. R., Vol. 1 at 76. The district court rejected Mr. Eden’s

 accrual and tolling arguments and dismissed his complaint. We review the district

 court’s decision de novo. See Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007).

       We first address Mr. Eden’s contention that his claim accrued in November

 2019. “[T]he accrual date of a § 1983 cause of action is a question of federal law that

 is not resolved by reference to state law.” Wallace, 549 U.S. at 388. The general rule

                                             2
Appellate Case: 22-3064    Document: 010110780300        Date Filed: 12/12/2022       Page: 3



 is that accrual occurs “when the plaintiff knows or has reason to know of the injury

 which is the basis of the action.” Herrera v. City of Espanola, 32 F.4th 980, 990

 (10th Cir. 2022) (internal quotation marks omitted). “[I]t is not necessary that a

 claimant know all of the evidence ultimately relied on for the cause of action to

 accrue.” Price v. Philpot, 420 F.3d 1158, 1162 (10th Cir. 2005) (internal quotation

 marks omitted). Also, we have held that “§ 1983 claims arising out of police actions

 toward a criminal suspect, such as arrest, . . . are presumed to have accrued when the

 actions actually occur.” Kripp v. Luton, 466 F.3d 1171, 1175 (10th Cir. 2006)

 (internal quotation marks omitted).

       On appeal Mr. Eden essentially argues for the application of a “discovery

 rule,” which “delays accrual of a claim until the plaintiff knew or should have known

 the facts necessary to establish h[is] cause of action.” Varnell v. Dora Consol. Sch.

 Dist., 756 F.3d 1208, 1216 (10th Cir. 2014). But even if a discovery rule applies, Mr.

 Eden still cannot show his claim is timely.

       Mr. Eden alleged that the force used against him caused “delirium, brain

 damage, extreme pain, fear, including the fear of dying, loss of oxygen, back and

 neck pain, as well as posttraumatic stress disorder, and nightmares about police.” R.,

 Vol. 1 at 21 (capitalization omitted). And in an affidavit submitted with his

 complaint, he stated that he “suffers back and neck injuries from the crushing weight

 of the Officers upon him.” R., Vol. 1 at 56. He further alleged that he had no memory

 of the “events that happened to [him]” until viewing the body-camera footage. R.,

 Vol. 1 at 16. What is missing, however, is any statement regarding when he first

                                            3
Appellate Case: 22-3064     Document: 010110780300         Date Filed: 12/12/2022     Page: 4



 learned of his physical injuries. To be sure, he asserted in his response to the district

 court’s show-cause order that he “could not have reasonably ascertained the injuries

 that he sustained” until viewing the body-camera footage, R., Vol. 1 at 75; but this is

 a conclusory assertion entitled to no weight absent an explanation of why he

 experienced, for example, no extreme pain and no back or neck pain in the nearly two

 years between his arrest and his watching the video.

       Perhaps Mr. Eden is saying only that he did not know the cause of his injuries

 until he observed the video. But the Supreme Court “ha[s] been emphatic that the

 justification for a discovery rule does not extend beyond the injury.” Rotella v. Wood,

 528 U.S. 549, 555 (2000). The “discovery of the injury, not discovery of the other

 elements of a claim, is what starts the clock.” Id. As then-Judge Gorsuch explained:

       In the absence of contrary directives from Congress, the Supreme Court has read
       into federal statutory limitations periods a relatively consistent rule. As formulated
       by the Court, the clock starts running when the plaintiff first knew or should have
       known of his injury, whether or not he realized the cause of his injury was
       unlawful.
 Almond v. Unified Sch. Dist. No. 501, 665 F.3d 1174, 1176 (10th Cir. 2011). Mr.

 Eden has provided no adequate reason to depart from the presumption that his

 excessive-force claims accrued at the moment of arrest or at least shortly thereafter.

 See Kripp, 466 F.3d at 1175.

       We also reject Mr. Eden’s argument that he was entitled to statutory tolling

 that would render his claim timely. See Varnell v. Dora Consol. Sch. Dist., 756 F.3d

 1208, 1212 (10th Cir. 2014) (questions of tolling are generally determined by state

 law in § 1983 actions). He invoked Kan. Stat. Ann. § 60-515(a), which allows a

                                             4
Appellate Case: 22-3064    Document: 010110780300        Date Filed: 12/12/2022      Page: 5



 person suffering from a legal disability—as relevant here, “an incapacitated

 person”—to bring an action “after the person’s disability is removed.” He argued that

 his memory loss constituted a legal disability and that this disability was removed

 only when he viewed the body-camera videos of his arrest. But the district court,

 applying the relevant statutory definition of incapacitated person,1 correctly

 determined that Mr. Eden “offer[ed] no evidence that he was impaired to the degree

 that he could not manage his own affairs or was not capable of meeting his essential

 needs.” R., Vol. 1 at 100; see Biritz v. Williams, 942 P.2d 25, 30 (Kan. 1997) (“[A]

 legal disability is defined as lacking the capacity to manage financial resources or

 meet essential requirements for one’s physical health or safety.”).

       We GRANT Mr. Eden’s motion to proceed in forma pauperis on appeal and

 remind him of his obligation to continue making partial payments until the entire




       1
         Kan. Stat. Ann. § 77-201 provides:
       In the construction of the statutes of this state the following rules shall
       be observed . . . Thirty-first. “Incapacitated person” means an individual
       whose ability to receive and evaluate relevant information, or to
       effectively communicate decisions, or both, even with the use of
       assistive technologies or other supports, is impaired to the degree that
       the person lacks the capacity to manage the person’s estate, or to meet
       essential needs for the person’s physical health, safety or welfare, as
       defined in [Kan. Stat. Ann.] 59-3051, and amendments thereto, whether
       or not a guardian or a conservator has been appointed for that person.
                                            5
Appellate Case: 22-3064   Document: 010110780300     Date Filed: 12/12/2022   Page: 6



 filing fee has been paid. We DENY Mr. Eden’s motion for appointment of counsel

 and AFFIRM the judgment of the district court.


                                         Entered for the Court


                                         Harris L Hartz
                                         Circuit Judge




                                         6